Title: Notes on the British Force at Tangier Island, ca. 12 June 1814
From: Madison, James
To: 


        
          [ca. 12 June 1814]
        
        Information of Lt. Wise of the Accomac Militia who lives near Tangier Island, given on his way to the Ex of Virga. to the President.
        1–74 & 2 frigates with smaller vessels remaining there.
        abt. 1300 troops & 3.700 marines, & 600 uniformed blacks, of these, 200 blacks in Patuxent and also the greater part of the marines.
        on the Island a fort 149 yds. square, begun to be filled up with Cannon—inclosing a very large Hospital full of sick & 2 houses of worship just built.
        _____
        They take & seek Negroes, women & children not excepted
        _____
        In the late skirmish the loss was chiefly among the negroes who moved in the front.
        _____
        A late combination of abt. 60 negroes (headed by an Intelligent Pilot) who had been tired of their situation attempted to desert—but were discovered & the Pilot executed.
        _____
        The Negroes notwithstanding much disposed to get to the Enemy
      